Exhibit 10.1

STOCK OPTION GRANT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made as of this [            ] day of
[            ] 201[            ] between J.CREW GROUP INC. (the “Company”) and
[            ] (the “Participant”).

WHEREAS, the Company has adopted and maintains the Amended and Restated J. Crew
Group, Inc. 2008 Equity Incentive Plan (the “Plan”) to promote the interests of
the Company and its shareholders by providing the Company’s key employees and
others with an appropriate incentive to encourage them to continue in the employ
of the Company and to improve the growth and profitability of the Company; and

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby Grants to the Participant a
NON-QUALIFIED STOCK OPTION (the “Option”) with respect to [            ] shares
of Common Stock of the Company.

2. Grant Date. The Grant Date of the Option hereby granted is [            ].

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of this Agreement, as interpreted by the Committee, shall
govern. All capitalized terms used herein shall have the meanings given to such
terms in the Plan.

4. Exercise Price. The exercise price of each share underlying the Option hereby
granted is [            ].

5. Vesting Date. The Option shall become exercisable as follows: [            ].
Notwithstanding the foregoing, if within the one-year period following a Change
in Control the Participant’s employment is terminated by the Company or its
affiliate without Cause or by the Participant for Good Reason, all outstanding
Options held by such Participant shall become immediately exercisable as of the
effective date of such termination of the Participant’s employment.

6. Cap and Automatic Exercise. The Option shall be capped such that the Fair
Market Value of the Common Stock subject to the Option shall in all events be
deemed to be no greater than 400% of the exercise price of the Option (the
“Cap”), including for purposes of the net settlement procedures described below.
Notwithstanding any provision herein or in the Plan to the contrary, in the
event that, on the date any portion of the Option vests or, with respect to the
vested portion of the Option, any subsequent date that such vested portion of
the Option is outstanding, the Fair Market Value of the Common Stock in respect
of such vested portion of the Option equals or exceeds the Cap, the then vested
portion of the Option shall be deemed to be automatically exercised as of such
date without any action by the Participant. Upon such automatic exercise, the
Company shall net settle the vested portion of the Option such that the
Participant receives a number of shares of Common Stock equal to (A) the number
of shares of Common Stock with a Fair Market Value as of the date of exercise
equal to the Cap minus (B) the number of shares of Common Stock having a Fair
Market Value, as of such date, sufficient to (1) pay the exercise price of the
vested portion of the Option and (2) satisfy all applicable required tax
withholding obligations, with any fractional shares to be settled in cash.

7. Expiration Date. Subject to the provisions of the Plan, with respect to the
Option or any portion thereof which has not become exercisable, the Option shall
expire on the date the Participant’s



--------------------------------------------------------------------------------

employment is terminated for any reason, and with respect to any Option or any
portion thereof which has become exercisable, the Option shall expire on the
earlier of (i) 90 days after the Participant’s termination of employment other
than for Cause, Retirement, death, or Disability; (ii) one year after
termination of the Participant’s employment by reason of death, Retirement or
Disability; (iii) the commencement of business on the date the Participant’s
employment is, or is deemed to have been, terminated for Cause; or (iv) the
[            ] anniversary of the Grant Date.

8. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

9. Limitation on Transfer. During the lifetime of the Participant, the Option
shall be exercisable only by the Participant. The Option shall not be assignable
or transferable otherwise than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, the Participant may request
authorization from the Committee to assign the Participant’s rights with respect
to the Option granted herein to a trust or custodianship, the beneficiaries of
which may include only the Participant, the Participant’s spouse or the
Participant’s lineal descendants (by blood or adoption), and, if the Committee
Grants such authorization, the Participant may assign the Participant’s rights
accordingly. In the event of any such assignment, such trust or custodianship
shall be subject to all the restrictions, obligations, and responsibilities as
apply to the Participant under the Plan and this Stock Option Grant Agreement
and shall be entitled to all the rights of the Participant under the Plan. All
shares of Common Stock obtained pursuant to the Option granted herein shall not
be transferred except as provided in the Plan.

10. No Compensation Deferrals. Neither the Plan nor this Agreement is intended
to provide for an elective deferral of compensation that would be subject to
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”). The Company reserves the right, to the extent
the Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement to ensure that no awards
(including without limitation, this Option) become subject to Section 409A.

11. Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and the Plan. This Agreement and the Plan supersede all prior agreements
and understandings between the parties with respect to the subject matter of
this Agreement.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of NEW YORK, without regard to
the provisions governing conflict of laws.

14. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Option shall be final and conclusive.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own



--------------------------------------------------------------------------------

behalf, thereby representing that the Participant has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

J.CREW GROUP INC.

 

By:

 

Title:

 

[Participant’s Name]